Order entered September 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01223-CV

 MICHAEL MORFORD D/B/A NEMAHA WATER SERVICES, GEFFREY ARNOLD
   MCFALLS, INDIVIDUALLY D/B/A NEMAHA WATER SERVICES, NEMAHA
WATER SERVICES, LP, NEMAHA WATER SERVICES GP, LLC, NEMAHA WATER
SERVICES OK-1702, LLC, AND NEMAHA SERVICES HOLDING COMPANY, LLC,
                              Appellants

                                                V.

                          ESPOSITO SECURITIES, LLC, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-05795

                                            ORDER
       The trial court has ruled in accordance with rule 7.2(b). TEX. R. APP. P. 7.2(b). We

reinstate this proceeding. Our opinion will issue in due course.


                                                      /s/   ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE